Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020, that includes a response to the Final Office Action mailed June 4, 2020, has been entered. Claim 1 has been amended; claims 2, 4-8, 11, 12, and 15-17 have been canceled; and claims 18-30 have been newly added. Claims 9, 10, 13, and 14 have been withdrawn. Claims 1, 3, 9, 10, 13, 14, and 18-30 are pending.
Election/Restrictions – Noncompliant Response
Applicant's election with traverse of i) “chlorantraniliprole” as the species of active agent, ii) “necessarily not present” as the species of polymeric binder status, and iii) “pigment” as the species of requisite further constituent are all acknowledged. 
Applicant’s response is non-compliant. Applicant was required to elect a single disclosed species of active, e.g. fungicidal agent or insecticidal agent. Applicant elected “chlorantraniliprole”, which is not disclosed anywhere at all in the instant claims. In the interest of furthering compact prosecution, however, Applicant’s response has been entered. However, since Applicant indicated that “chlorantraniliprole” is an chlorantraniliprole”. 
The traversal is on the ground(s) that newly added “claims 18-30….are dependent on claim 1” and “directed to the same subject matter as claim 1” and thus “should not present an undue burden”.   
This is not found persuasive because it has long been common practice to impose a species election requirement for mutually exclusive species within the same Group and ultimately dependent from the same independent base claim. There is a search burden because of their mutually exclusive characteristics. 
Accordingly, claims 19, 21, 22, and 26 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The requirement for election of species is deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2021.
It is again noted that Applicant has previously elected Group I, and further elected i) “wax” as the species of carrier, and ii) “polyethylene wax” as the species of wax without traverse in the prior response filed August 3, 2020. Claims 9, 10, 13, and 14 have previously been withdrawn without traverse. 
Claims 1, 3, 18, 20, 23-25, and 27-30 are currently under examination.
Partial Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
U.S. Patent Application No. 15/346,189 has been abandoned, and is thus no longer co-pending. Therefore, the Obviousness-Type Double Patenting rejection over U.S. Patent Application No. 15/346,189 presented in the Final Office Action mailed June 4, 2020 is hereby withdrawn. 
The Obviousness-Type Double Patenting rejection over U.S. Patent Application No. 16/146,282 is being maintained at this time. 
Claim Objections
Claims 1 and 23 are objected to for the following reasons:
1. In claim 1, there should be a semicolon rather than a comma between “a polymeric carbohydrate” and “wherein”.
2. Claim 23 states “further comprising one or more” but appears to have omitted the object, i.e. the one or more “what?” that is selected from the group enumerated. 
3. Claim 23 recites “a pigment dispersant”, which presumably is a typographical error for the intended expression “a pigment, a dispersant”***. 
***It is noted too that Applicant’s elected species of disclosed further constituent is simply “pigment”. 
Appropriate correction is required.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 18, 23-25, and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 17, 27, and 28 of copending Application No. 16/146,282 (claims filed February 9, 2021). 
Applicant claims a seed coating composition comprising e.g. a fungicide, and 10-45 wt% wax, e.g. Fischer-Tropsch wax or carnauba wax, which is essentially free of polymeric binder excluding wax and polymeric carbohydrate. 
Claims 1, 12, 13, 17, 27, and 28 of copending Application No. 16/146,282 disclose a liquid fertilizer composition comprising zinc and/or a preservative (i.e. antifungal agents), 1-50 wt% wax, e.g. carnauba wax, wherein the composition can be substantially free of styrene (meth)acrylic copolymer. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition can be in liquid form, and the composition of the copending application does not necessarily require any polymeric binder and can be applied to seeds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 18, 20, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reus et al. (U.S. Patent Application Pub. No. 2012/0065060).
Applicant Claims
Applicant’s elected subject matter is directed to a seed coating composition comprising an insecticidal active, 20-40 wt% polyethylene wax, and a pigment; wherein the composition is free of a polymeric binder (excluding wax and polymeric carbohydrate). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Reus et al. disclose a seed coating composition comprising e.g. an insecticidal active, a “binder” wherein the “binder” can exclusively be e.g. 10-60 wt% polyethylene wax, and a pigment; wherein the seed coating composition can thus be free of polymeric binder excluding wax and polymeric carbohydrate (abstract; paragraphs 0008, 0023, 0024, 0039-0044; claims 1, 9, 23).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Reus et al. do not anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Reus et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Reus et al., outlined supra, to devise Applicant’s instantly claimed seed coating composition. 
Reus et al. disclose a seed coating composition comprising an active, a “binder” wherein the “binder” can exclusively be e.g. 10-60 wt% polyethylene wax, and a pigment; wherein the composition, when coated onto a seed, negates the stickiness of the surface and thereby prevents agglomeration of the seeds. Since Reus et al. expressly disclose that the active can be e.g. an insecticide (paragraph 0042), and since Reus et al. expressly teaches that the “binder” can exclusively be a wax, e.g. polyethylene wax, and thus does not require a polymeric binder excluding wax and polymeric carbohydrate at all, one of ordinary skill in the art would thus be motivated to follow the teachings of Reus et al., to arrive at the claimed composition with the reasonable expectation that the resulting composition, when coated onto a seed, will negate the stickiness of the surface and thereby prevent agglomeration of the seeds.. 
One of ordinary skill in the art, in following the teachings of Reus et al., would thus arrive at the claimed composition for reasons discussed, supra. Since the composition is the same, the properties of the composition must be the same as well, whether or not the properties are expressly disclosed. Hence, although the composition itself certainly does not include a seed and need not be applied to a seed, if the composition were in fact to be applied to a seed, it could only be said to have the properties disclosed in the present claims, absent hard evidence to the contrary. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 5, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that “Example 1 of Reus” discloses a “seed composition comprising 10 wt% of polyvinyl acetate as a binder”, and that “a person of ordinary skill in the art based on Reus would consider film-coat A of the present application to be equally suitable to film-coat B and film-coat C…in terms of controlling undesired dust”, yet, “film-coats B and C are significantly better in terms of lower dust-off compared to seeds coated only with biologically active ingredients”. 
The Examiner, however, would like to point out the following:
1. Reus is not limited to the specific examples or to the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure or even the non-preferred embodiments. Reus expressly discloses that the “binder” element can be a wax, in particular polyethylene wax, in lieu of a polymer such as polyvinyl acetate. 
supra, one of ordinary skill in the art, in following the teachings of Reus, would thus arrive at the claimed composition. Since the composition is the same, the properties of the composition must be the same as well, whether or not the properties are expressly disclosed. Hence, although the composition itself certainly does not include a seed and need not be applied to a seed, if the composition were in fact to be applied to a seed, it could only be said to have the properties disclosed in the present claims, absent hard evidence to the contrary. 
3. In stark contrast to Applicant’s assertion, there is nothing in Reus that would lead one of ordinary skill in the art to presume that Applicant’s film-coat A, film-coat B and film-coat C compositions would all be equivalent in terms of controlling undesired dust. For one thing, Reus requires inorganic particles, such as silicate, carbonate, or sulphate particles. These don’t appear to be present in Applicant’s film-coat A, B, and C compositions. Indeed, there is nothing at all in Reus or anywhere else in the prior art that would lead one of ordinary skill in the art to presume that 25% vinyl acetate, 79% wax emulsion, and the combination of 25% wax emulsion + 6% starch all have equivalent capacity to control dust, as Applicant appears to assert. The assertion is baseless. These are different compositions and would be expected to have different properties. 

5. Finally, it is noted that the other, non-binder elements in film-coat compositions A, B, and C are not precisely comparable, and these differences too can account for the differences in outcome. For example, film-coat C contains 1.2 wt% rheology additive, while film coat A contains only 0.2 wt% rheology additive. Hence, the fact that film-coat C has 6 times the amount of rheology modifier could account for the differences in capacity to control dust. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617